Citation Nr: 0210424	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  99-24 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder.

2.  Entitlement to service connection for a sinus disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel
INTRODUCTION

The veteran had active military service from July 1983 to 
June 1993.  This matter comes to the Board of Veterans' 
Appeals (Board) from a June 1999 decision of the Department 
of Veterans Affairs (VA) Houston Regional Office (RO), which 
denied service connection for a chronic sinus disability and 
an acquired psychiatric disorder.

In August 2001, the Board remanded this case for further 
development of the evidence.  Pursuant to a review of the 
claims file, the Board concludes that the requested 
development was accomplished satisfactorily.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In September 2000 and in May 2001, the veteran indicated a 
desire to file a claim for increased rating for his service-
connected low back disability.  As this issue has not yet 
been adjudicated by the agency of original jurisdiction, the 
Board hereby refers it to the RO for initial adjudication.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The veteran's acquired psychiatric disability is not 
shown to be related to active service.

2.  His sinus disability is shown to be as likely as not 
related to his active service.


CONCLUSIONS OF LAW

1.  The veteran's acquired psychiatric disability was not 
incurred in or aggravated by active military service, nor may 
it be presumed to have been so incurred.  38 U.S.C. §§  1101, 
1110, 1112, 1131, 1137, 1153, 5107 (2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.306, 3.307, 3.309 (2001).

2.  The evidence being in relative equipoise, the veteran's 
sinus disability was incurred in active military service.  38 
U.S.C. §§  1101, 1110, 1112, 1131, 1137, 1153, 5107 (2002); 
38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer assistance pending the submission by the claimant of 
essential information missing from the application.  38 
U.S.C. § 5103A (2002).

On full review of the record, the Board believes that there 
is ample medical and other evidence of record on which to 
decide the veteran's claims.  The Board is unaware of, and 
the veteran has not identified, any additional evidence which 
is necessary to make an informed decision on these issues.  
Thus, it is determined that all relevant evidence which is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a video teleconference 
hearing before a the undersigned.  Further, he and his 
representative have been notified of the evidence needed to 
establish the benefit sought, and he has been advised 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, No. 01-
997 (U.S. Vet. App. June 19, 2002).  Thus, the Board 
concludes that VA's statutory duty to assist has been 
satisfied.

In August 2001, the Board remanded this case for further 
development of the evidence.  Specifically, the Board asked 
that the RO request the names and addresses of all medical 
providers who treated the veteran for his claimed psychiatric 
and sinus disabilities and to assist the veteran in obtaining 
those records.  The Board also asked that relevant medical 
examinations be conducted in order that competent medical 
opinions regarding etiology be obtained.  The Board notes 
that the undersigned asked the veteran and his representative 
to provide relevant private medical evidence during the 
hearing.  In September 2001, the RO repeated the request and 
offered assistance in obtaining the identified evidence.  The 
record reflected that the veteran did not respond to either 
request.  Indeed, by June 2002 written statement, he 
indicated that he had no further evidence to furnish.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possibly, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.

Factual Background 

On November 1982 report of medical history, the veteran 
indicated that he was in good health and reported no physical 
disabilities.  On November 1982 enlistment medical 
examination, no disabilities were noted.  The veteran's 
"PULHES" physical profile amounted to a "picket fence" 
(i.e., all 1's), indicating a high level of medical fitness.  
(See generally Hanson v. Derwinski, 1 Vet. App. 512, 514 
(1991) for an explanation of the military medical profile 
system).  

A March 1984 service medical notation reflected cold symptoms 
such as a runny nose.  December 1984 service medical records 
reflected complaints of nasal congestion.  Sinus congestion 
was diagnosed.  May 1985 service medical records indicated 
that the veteran complained of blocked nasal passages.  A 
head cold was diagnosed.  An August 1985 service medical 
notation indicated slight nasal congestion.  The examiner 
diagnosed a cold.

On April 1986 report of medical examination, no disabilities 
were noted.  The veteran's "PULHES" physical profile again 
amounted to a "picket fence," indicating a high level of 
medical fitness.  Id.  

On August 1990 report of medical history, the veteran did not 
report any sinus or psychiatric symptoms.  The corresponding 
report of medical examination reflected no such 
symptomatology either.

On May 1993 report of medical history, the veteran reported, 
in pertinent part, ear, nose, a throat trouble as well as 
"depression or excessive worry."  However, on the reverse 
side, he indicated that he had never received treatment for a 
mental condition.  The corresponding report of medical 
examination did not reflect sinus or psychiatric 
disabilities.  The veteran's PULHES physical profile 
consisted exclusively of 1's.  

On February 1999 psychological evaluation, the veteran 
reported anxiety that began five years earlier.  He described 
almost constant fatigue and panic attacks.  He left his 
latest job because it caused excessive stress.  He reported 
alcohol abuse since the age of 12.  He indicated that he 
wanted to be sent to the Persian Gulf to engage in combat, 
but he was not sent abroad.  He felt angry when other 
soldiers returned with combat patches.  He was barred from 
reenlistment due to a drunk driving incident, which created 
extreme turmoil.  Panic attacks reportedly began in 1991, and 
he drifted from job to job after service.  Psychological 
tests revealed extreme depression and severe anxiety.  The 
diagnoses were major depressive disorder, dysthymic disorder, 
panic disorder, alcohol dependence, and personality disorder, 
not otherwise specified.

In March and April 1999, the veteran was hospitalized.  He 
was diagnosed with major recurrent depression, generalized 
anxiety disorder with panic attacks, and alcohol dependence.  
The hospital report indicated that his depression began in 
1991.  On admission, he was unemployed and living in a mobile 
home.  He reported that he became depressed when the Army 
sent him to Korea without his wife and kids.  He described 
symptoms such as anhedonia, hopelessness, worthlessness, and 
loss of energy.  He indicated that antidepressant medication 
was ineffective.  

In April 1999, the veteran filed a claim of service 
connection for major depression and panic disorder.  In May 
1999, he filed a claim of service connection for "panic 
disorder and sinus."

By June 1999 decision, the RO denied service connection for 
"sinus," major depressive disorder, service connection for 
panic disorder, and entitlement to nonservice-connected 
pension, as well as an extraschedular evaluation.  

A July 1999 VA progress note reflected a psychiatric 
recommendation that the veteran be hospitalized.  

By July and September 1999 decisions, the RO denied service 
connection for "sinus," major depression, and panic 
disorder on the basis new and material evidence, sufficient 
to reopen the claims, had not been submitted.  

In November 1999, he was again admitted to the hospital due 
to his psychiatric symptomatology.  Medical notations dated 
that month indicated suicidal ideation, as well as a suicide 
watch at the hospital.  

In September 2000, he filed a claim of service connection for 
degenerative joint disease of the lumbosacral spine, bipolar 
disorder, major depression, and panic attacks.

In May 2001, the veteran filed a claim of service connection 
for a low back disability.

In June 2001, he testified via video teleconference hearing 
before the undersigned to the effect that he did not 
experience sinus problems before enlistment.  During service, 
he reported his sinus problems were treated with antibiotics.  
He stated that sinus trouble began while he was stationed in 
Germany in the early to mid 1980s.  His spouse testified that 
the veteran was treated for sinus problems following service.  
He stated that during service, he suffered from depression, 
anxiety, fear, and sleeplessness, particularly while 
stationed in Korea.  His spouse indicated that she also 
noticed adverse symptoms when he returned to the U.S.  She 
stated that her husband first sought psychiatric care in 
1994.  Also, she testified that she had observed similar 
symptoms, such as extreme stress, while he was still in 
service.

Thereafter, in August 2001, the Board remanded this case for 
further development of the evidence.

On January 2002 VA medical examination, the veteran's nasal 
passages were open and clear, bilaterally.  The 
nasopharyngeal examination was normal, and there was no 
adenoid tissue.  The veteran described multiple bouts of 
sinusitis during service.  He indicated that his last bout of 
sinusitis occurred two weeks prior to the examination. He 
reported that he treated his sinus problems with penicillin 
he obtained at a veterans' supply store.  The examiner 
diagnosed recurrent acute sinusitis by history and commented 
that by history, the veteran's account was very compelling in 
dating his sinus complaints to service.  However, on 
objective examination, there was no evidence of sinusitis, 
but, according to the examiner, the veteran was treating his 
sinus problems appropriately.

On January 2002 psychiatric examination, the veteran reported 
experiencing panic attacks since 1994, approximately one year 
following discharge.  He indicated that panic attacks 
occurred every other day, particularly in crowded areas.  He 
also complained of mood swings and depression.  He reported 
anxiety and sleeplessness while stationed in Korea and 
indicated that he sought psychiatric treatment while there.  
However, the examiner noted that the claims file contained no 
information regarding treatment for psychiatric 
symptomatology.  When asked, the veteran responded that, out 
of embarrassment, he removed records of psychiatric treatment 
in Korea from his file.  He reported unemployment since 1998 
and stated that he held several short-term jobs since 
discharge.  He stated that he would become stressed and angry 
at work and subsequently lose his job.  The examiner 
diagnosed alcohol abuse in partial remission, a history of 
benzodiazepine dependence, depressive disability not 
otherwise specified, and a borderline personality disorder.  
The examiner opined that there was no evidence to suggest 
that the veteran's psychiatric disabilities originated in 
service.

By May 2002 supplemental statement of the case, the RO 
considered the additional evidence and again notified the 
veteran that his claims of service connection for a chronic 
acquired psychiatric disability and chronic sinusitis were 
denied.

Law and Regulations 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2002); 
38 C.F.R. §§ 3.303, 3.306 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within 1 year from the date of termination of 
such service, such disease will be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309 (2001).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C. § 1110 requires current symptomatology at the time 
the claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (2002); 38 C.F.R. § 3.102 (2001).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  

Analysis

Psychiatric Disability 

For service connection to be granted, a current disability is 
necessary.  38 C.F.R. § 3.303; Gilpin, supra.  Clearly, the 
veteran suffers from an acquired psychiatric disability and 
an array of related disorders such as alcohol and 
prescription drug dependence.  However, in addition to a 
current disability, the evidence must indicate that a claimed 
disability originated in service.  38 C.F.R. § 3.303.

The only reference to any psychiatric symptomatology during 
service was on the May 1993 report of medical history.  
Subsequently, the veteran indicated that he began to suffer 
from anxiety and depression while he was stationed in Korea.  
His wife essentially confirmed the history.  Indeed, the 
veteran stated that he disposed of service psychiatric 
records due to embarrassment.  However, there is no 
contemporaneous evidence of treatment for depression and 
related symptoms, and the earliest records of treatment for 
depression and anxiety are dated in 1999.

The January 2002 psychiatric opinion reflected that there was 
no evidence linking the veteran's present psychiatric 
disability to service.  The examiner apparently did not find 
the veteran's explanation as to the absence of psychiatric 
records credible.

As the competent medical evidence of record reflects a lack 
of nexus between the veteran's current psychiatric diagnoses 
and service, and because there is no competent evidence to 
the contrary, service connection is denied.  Id.  It appears 
that the veteran sincerely believes that his current 
psychiatric impairment is related to service, but since he is 
not a medical expert, he is not competent to express an 
authoritative opinion as to the etiology of any current 
medical disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, the veteran's own lay opinion and testimony 
and those of his wife are insufficient to place the evidence 
for and against his claim in relative equipoise, in which 
case he would prevail.  38 U.S.C. § 5107; Gilbert, supra.  
Rather, the preponderance of the evidence weighs against his 
claim of service connection for an acquired psychiatric 
disability.  

Sinus Disability

Service medical records reflect multiple complaints related 
to the veteran's sinuses.  However, the claims file contains 
no post-service records of treatment for a sinus condition, 
and the veteran indicated that he was engaged in self-
treatment.

On January 2002 VA medical examination, the examiner found 
the veteran's recitation of the history of his sinus 
disability credible and diagnosed recurrent acute sinusitis 
by history.  On examination, the veteran did not exhibit 
symptoms of sinusitis.  However, the diagnosis along with 
apparent chronicity and continuity of symptoms indicates that 
the veteran has a current disability, a necessary condition 
for the granting of service connection.  Gilpin, supra; 
38 C.F.R. § 3.303.

In order for service connection to be granted, a present 
disability must be shown to be causally linked to service.  
On examination, the examiner relied on the veteran's 
recitation of the history of his disability in making the 
diagnosis of recurrent acute sinusitis.  Thus, it appears 
that the veteran's current sinus disability is related to 
service.  See 38 C.F.R. § 3.303.  In any event, the evidence 
for and against the veteran's claim is at least in relative 
equipoise, and service connection for a sinus disability must 
be granted.  38 U.S.C. § 5107; Gilbert, supra. 


ORDER

Service connection for an acquired psychiatric disability is 
denied.

Service connection for a sinus disability is granted.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

